        Case 5:18-cv-00555-XR Document 457-9 Filed 07/30/21 Page 1 of 1


From:            Jones, Joan (USATXW) [Contractor]
To:              Jamal Alsaffar; Tom Jacob; Thelma Alvarado-Garza
Cc:              Dingivan, James (USATXW); Gilligan, Jim (USATXW); Puryear, Hollee (USATXW); Garza, Erica (USATXW)
                 [Contractor]; Otto, Anabell (USATXW)
Subject:         Holcombe et al v. USA - Expert Designation
Date:            Thursday, February 25, 2021 4:49:17 PM



Please confirm receipt.

Good afternoon,

The following reports are now available on USAfx:

Kosnett

        Ex. 8.1 Harris, Morgan

Thank you.

Joan Jones
Contract Paralegal
U.S. Attorney’s Office, San Antonio
Western District of Texas
(210) 384-7305




                                                                                                        Exhibit 9 Page 1 of 1
